Citation Nr: 1545563	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-42 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the appeal, the RO granted entitlement to service connection PTSD in a May 2015 rating decision.  As this is a full grant of the benefit sought on appeal, this issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran reported in the September 2009 application for TDIU that he receives treatment for his service-connected diabetes mellitus and peripheral neuropathy of bilateral upper and lower extremities at the VA Medical Center (VAMC) in Richmond, Virginia.  VA treatment records from January 2009 to July 2009, June 2013 and September 2013, and December 2013 and April 2015 are associated with the claims file.  Thus, a remand is necessary to obtain and associate with the claims file treatment records with respect to his service-connected disabilities from the VAMC in Richmond, Virginia from July 2009 to June 2013 and from April 2015 to the present.  Not only is this fulfilling the duty to assist, but all VA records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted in the introduction, the RO granted the Veteran's service connection claim for PTSD, effective December 28, 2008, in a May 2015 rating decision.  Furthermore, the Veteran has been provided with VA examinations in October 2009, March 2013, December 2013, and April 2015 with respect to the Veteran's service-connected disability or disabilities and the examiners provided opinions on whether his service-connected disabilities affect employment.  The examiners only discussed individually the effect his service-connected disability or disabilities had on performing physical or sedentary work.  It appears that there is no opinion in the claims file that considers the combined effect of the disabilities on the Veteran's employment.  Furthermore, the examiners did not provide any explanation in support of their conclusions.  In this case, the Board would find it helpful for a VA examiner to review the Veteran's medical records and provide a medical opinion on how the Veteran's service-connected mental and physical disabilities together affect the Veteran's ability to function, particularly between December 28, 2008 and June 9, 2013.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associated with the claims file all outstanding VA treatment records with respect to the Veteran's service-connected disabilities at the VAMC in Richmond, Virginia from July 2009 to June 2013 and from April 2015 to the present.  All appropriate documentation and procedures should be followed.

2. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding private treatment records with respect to the Veteran's service-connected claims.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

3. After completing the foregoing and associating any outstanding evidence with the claims file, forward the claims file to an appropriate examiner to obtain an opinion as to how the Veteran's service-connected disabilities (mental and physical) in combination affect the Veteran's ability to function in a physical and sedentary employment setting, particularly prior to June 9, 2013.  If the examiner determines that a VA examination or examinations is necessary to provide an opinion, then schedule the Veteran for the appropriate examination or examination.  The claims file must be made available for review and the report should reflect that such review occurred.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities (particularly between December 28, 2008 and June 9, 2013), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation for his or her opinion.  It would be helpful if he or she cited to specific evidence in the file (or examination if one is conducted).  The reasons should take into account the Veteran's previously reported symptoms and clinical findings.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should cite examples of the type(s) of employment the Veteran would be able to perform.

4. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to a TDIU based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



